                                             Case 5:17-cv-02514-JGB-SHK Document 368 Filed 10/26/20 Page 1 of 21 Page ID #:8603




                                                            1   AKERMAN LLP
                                                                ELLEN S. ROBBINS (SBN 298044)
                                                            2   ALICIA Y. HOU (SBN 254157)
                                                                601 West Fifth Street, Suite 300
                                                            3   Los Angeles, California 90071
                                                                Telephone: (213) 688-9500
                                                            4   Facsimile: (213) 627-6342
                                                                Email: alicia.hou@akerman.com
                                                            5   Email: ellen.robbins@akerman.com
                                                            6   LAWRENCE D. SILVERMAN (admitted pro hac vice)
                                                                98 Southeast Seventh Street, Suite 1100
                                                            7   Miami, FL 33131
                                                                Telephone: (305) 374-5600
                                                            8   Facsimile: (305) 374-5095
                                                                Email: lawrence.silverman@akerman.com
                                                            9
                                                                ADRIENNE SCHEFFEY (admitted pro hac vice)
                                                           10   1900 Sixteenth Street, Suite 1700
                                                                Denver, Colorado 80202
                                                           11   Telephone: (303) 260-7712
                                                                Facsimile: (303) 260-7714
              TEL.: (213) 688-9500 – FAX: (213) 627-6342
                601 WEST FIFTH STREET, SUITE 300




                                                           12   Email: colin.barnacle@akerman.com
                LOS ANGELES, CALIFORNIA 90071




                                                                Email: adrienne.scheffey@akerman.com
                                                           13
AKERMAN LLP




                                                                Attorneys for Defendant
                                                           14   THE GEO GROUP, INC.
                                                           15
                                                                                          UNITED STATES DISTRICT COURT
                                                           16
                                                                             CENTRAL DISTRICT OF CALIFORNIA – EASTERN DIVISION
                                                           17
                                                           18   RAUL NOVOA, JAIME CAMPOS                         Case No. 5:17-cv-02514-JGB-SHKx
                                                                FUENTES, ABDIAZIZ KARIM, and
                                                           19   RAMON MANCIA, individually and on                Assigned to Hon. Jesus G. Bernal
                                                                behalf of all others similarly situated
                                                           20
                                                                                    Plaintiff,                   DEFENDANT THE GEO GROUP,
                                                           21                                                    INC.’S OPPOSITION TO
                                                                             vs.                                 PLAINTIFFS’ MOTION TO
                                                           22                                                    EXCLUDE TESTIMONY OF
                                                                THE GEO GROUP, INC.,                             SERENA MORONES
                                                           23
                                                                                    Defendant.
                                                           24
                                                           25
                                                           26
                                                           27
                                                           28
                                                                                                                             Case No. 5:17-cv-02514-JGB-SHKx
                                                                       DEFENDANT THE GEO GROUP, INC.’S OPPOSITION TO PLAINTIFFS' MOTION TO EXCLUDE
                                                                                            TESTIMONY OF SERENA MORONES
                                                                55125480;2
                                             Case 5:17-cv-02514-JGB-SHK Document 368 Filed 10/26/20 Page 2 of 21 Page ID #:8604



                                                                THE GEO GROUP, INC.,                            TAC Filed:          September 16, 2019
                                                            1                                                   SAC Filed:          December 24, 2018
                                                            2                       Counter-Claimant,           FAC Filed:          July 6, 2018
                                                                             vs.                                Complaint Filed:    December 19, 2017
                                                            3                                                   Trial Date:         March 30, 2021
                                                                RAUL NOVOA, JAIME CAMPOS
                                                            4   FUENTES, ABDIAZIZ KARIM, and
                                                                RAMON MANCIA, individually and on
                                                            5   behalf of all others similarly situated,
                                                            6                       Counter-Defendant.
                                                            7
                                                            8
                                                            9
                                                           10
                                                           11
              TEL.: (213) 688-9500 – FAX: (213) 627-6342
                601 WEST FIFTH STREET, SUITE 300




                                                           12
                LOS ANGELES, CALIFORNIA 90071




                                                           13
AKERMAN LLP




                                                           14
                                                           15
                                                           16
                                                           17
                                                           18
                                                           19
                                                           20
                                                           21
                                                           22
                                                           23
                                                           24
                                                           25
                                                           26
                                                           27
                                                           28
                                                                                                                             Case No. 5:17-cv-02514-JGB-SHKx
                                                                       DEFENDANT THE GEO GROUP, INC.’S OPPOSITION TO PLAINTIFFS' MOTION TO EXCLUDE
                                                                                            TESTIMONY OF SERENA MORONES
                                                                55125480;2
                                             Case 5:17-cv-02514-JGB-SHK Document 368 Filed 10/26/20 Page 3 of 21 Page ID #:8605




                                                            1   TO ALL PARTIES AND TO THEIR ATTORNEYS OF RECORD:
                                                            2                PLEASE TAKE NOTICE that Defendant The GEO Group, Inc. (“GEO”), by
                                                            3   and through the undersigned counsel, hereby respectfully submits this Opposition to
                                                            4   Plaintiffs’ Motion to Exclude Testimony of Serena Morones (“Opposition”). This
                                                            5   Opposition is based upon this Memorandum of Points and Authorities, the pleadings
                                                            6   and papers on file in this action, and upon such of the argument and evidence as may
                                                            7   be presented prior to or at the hearing of this matter.
                                                            8
                                                            9   Dated: October 26, 2020                         AKERMAN LLP
                                                           10                                                   By:    /s/ Ellen S. Robbins
                                                           11                                                          Ellen S. Robbins
                                                                                                                       Alicia Y. Hou
              TEL.: (213) 688-9500 – FAX: (213) 627-6342
                601 WEST FIFTH STREET, SUITE 300




                                                           12                                                          Adrienne Scheffey
                LOS ANGELES, CALIFORNIA 90071




                                                                                                                       Attorneys for Defendant
                                                           13                                                          THE GEO GROUP, INC.
AKERMAN LLP




                                                           14
                                                           15
                                                           16
                                                           17
                                                           18
                                                           19
                                                           20
                                                           21
                                                           22
                                                           23
                                                           24
                                                           25
                                                           26
                                                           27
                                                           28
                                                                                                            1                Case No. 5:17-cv-02514-JGB-SHKx
                                                                       DEFENDANT THE GEO GROUP, INC.’S OPPOSITION TO PLAINTIFFS' MOTION TO EXCLUDE
                                                                                            TESTIMONY OF SERENA MORONES
                                                                55125480;2
                                             Case 5:17-cv-02514-JGB-SHK Document 368 Filed 10/26/20 Page 4 of 21 Page ID #:8606




                                                            1                       MEMORANDUM OF POINTS AND AUTHORITIES
                                                            2   I.           INTRODUCTION
                                                            3                Plaintiffs’ effort to strike and/or exclude the opinion of GEO’s rebuttal expert
                                                            4   Serena Morones is an attempt to challenge the substantive conclusions of her report,
                                                            5   not the methodology, scientific validity or reliability of the manner in which she
                                                            6   reached those conclusions. Plaintiffs admit that Ms. Morones identified legitimate
                                                            7   calculation errors in at least one of their expert reports, leading their expert to issue an
                                                            8   amended report. (Declaration of Ellen S. Robbins ¶ 4 (hereinafter “Robbins Decl.”)).
                                                            9   This alone warrants the Court’s denial of Plaintiffs’ Motion to Exclude Ms. Morones
                                                           10   as GEO’s rebuttal expert. Even beyond this fatal admission, the Motion fails on the
                                                           11   merits.
              TEL.: (213) 688-9500 – FAX: (213) 627-6342
                601 WEST FIFTH STREET, SUITE 300




                                                           12                Plaintiffs preliminarily argue that Ms. Morones should be stricken because
                LOS ANGELES, CALIFORNIA 90071




                                                           13   GEO failed to provide the Nickerson report, the amended Nickerson report, and the
AKERMAN LLP




                                                           14   material underlying the Nickerson Report, as if Ms. Morones relied upon all such
                                                           15   materials in reaching her opinion. While she did not, GEO disclosed all of the relevant
                                                           16   Nickerson material anyway prior to her deposition; thus Plaintiffs’ initial argument is
                                                           17   moot.
                                                           18                Plaintiffs next argue that Ms. Morones must be excluded under Daubert
                                                           19   principles because (1) her opinions are purportedly based on an “unblinking” reliance
                                                           20   on information provided by GEO’s counsel and are therefore not “reliable;” and (2)
                                                           21   she merely weighs the efficacy of evidence relied upon by Plaintiffs’ damages experts
                                                           22   so her opinions are therefore not “relevant.” These arguments also fail as Ms.
                                                           23   Morones’ opinions are well supported. Further, any criticisms do not meet the
                                                           24   standards required to exclude experts under Daubert. As an expert in the field of
                                                           25   damage analysis and forensic accounting within the context of complex litigation, Ms.
                                                           26   Morones is qualified to provide expert testimony in this matter. Plaintiffs’ Motion
                                                           27   should be denied.
                                                           28
                                                                                                            1                Case No. 5:17-cv-02514-JGB-SHKx
                                                                       DEFENDANT THE GEO GROUP, INC.’S OPPOSITION TO PLAINTIFFS' MOTION TO EXCLUDE
                                                                                            TESTIMONY OF SERENA MORONES
                                                                55125480;2
                                             Case 5:17-cv-02514-JGB-SHK Document 368 Filed 10/26/20 Page 5 of 21 Page ID #:8607




                                                            1   II.          RELEVANT BACKGROUND
                                                            2                A.    Ms. Morones’ Qualifications
                                                            3                Ms. Morones is the owner and founder of Morones Analytics, LLC, a Portland,
                                                            4   Oregon based firm which specializes in damage analysis for litigation and business
                                                            5   valuation. See ECF 355-3 at 5. Ms. Morones has more than 30 years of accounting
                                                            6   experience, which includes 24 years specializing in analyzing commercial damages,
                                                            7   conducting forensic accounting investigations and performing business valuations. Id.
                                                            8                Ms. Morones is a Certified Public Accountant licensed in Oregon and has
                                                            9   received two professional designations in business valuation: the Accredited Senior
                                                           10   Appraiser (ASA) designation from the American Society of Appraisers and the
                                                           11   Accredited in Business Valuation (ABV) credential from the American Institute of
              TEL.: (213) 688-9500 – FAX: (213) 627-6342
                601 WEST FIFTH STREET, SUITE 300




                                                           12   Certified Public Accountants. Id. Ms. Morones is also a Certified Fraud Examiner and
                LOS ANGELES, CALIFORNIA 90071




                                                           13   holds membership in the Association of Certified Fraud Examiners, the American
AKERMAN LLP




                                                           14   Institute of CPAs, the Oregon Society of CPAs, and the American Society of
                                                           15   Appraisers and the Licensing Executives Society. Id.
                                                           16                Ms. Morones graduated Cum Laude from the University of Oregon with a
                                                           17   Bachelor of Arts in Accounting and earned a Master of Taxation degree from Portland
                                                           18   State University. Id. at 26. Additionally, Ms. Morones has previously been qualified
                                                           19   as an expert in damage assessment matters in federal and state courts, as well as
                                                           20   arbitrations in several states. Id. at 5. Likewise, other federal courts have denied
                                                           21   Daubert challenges to Ms. Morones’ prior expert reports, finding her qualifications
                                                           22   more than adequate to form the basis for expert testimony as to damages calculations.
                                                           23   See e.g., Wanke Cascade Distribution Ltd. v. Forbo Flooring, Inc., No. 3:13-CV-768-
                                                           24   AC, 2017 WL 1837862, at *4 (D. Or. May 4, 2017).
                                                           25                B.    Ms. Morones’ Opinions
                                                           26                Ms. Morones was retained by GEO to rebut the opinions of Plaintiffs’ damages
                                                           27   experts, Michael Childers and Jody Bland. (Robbins Decl. at ¶ 3). While Plaintiffs
                                                           28
                                                                                                            2                Case No. 5:17-cv-02514-JGB-SHKx
                                                                       DEFENDANT THE GEO GROUP, INC.’S OPPOSITION TO PLAINTIFFS' MOTION TO EXCLUDE
                                                                                            TESTIMONY OF SERENA MORONES
                                                                55125480;2
                                             Case 5:17-cv-02514-JGB-SHK Document 368 Filed 10/26/20 Page 6 of 21 Page ID #:8608




                                                            1   misrepresent that Ms. Morones only reaches four opinions1 in her report, Ms. Morones
                                                            2   actually reaches several opinions as set forth below:
                                                            3   Rebuttal of Jody Bland
                                                            4                1.   Lack of sufficient calculation details.
                                                            5                2.   Inadequate support for shift length assumptions.
                                                            6                3.   Inadequate support for job mixture assumptions.
                                                            7                4.   Incorrect recreation and kitchen services assumptions.
                                                            8   Rebuttal of Michael Childers
                                                            9                1.   Inadequate support for hours.
                                                           10                2.   Inaccurate 2011 hours.
                                                           11                3.   Inaccurate subcontractor scenario calculations.
              TEL.: (213) 688-9500 – FAX: (213) 627-6342
                601 WEST FIFTH STREET, SUITE 300




                                                           12                4.   Inaccurate employee scenario wage & benefits rates.
                LOS ANGELES, CALIFORNIA 90071




                                                           13   See ECF 355-3.
AKERMAN LLP




                                                           14   II.          LEGAL STANDARD
                                                           15                Under the Federal Rules of Evidence, a witness may qualify as an expert
                                                           16   through “knowledge, skill, experience, training, or education.” Fed. R. Evid. 702; see
                                                           17   also Cooper-Harris v. United States, No. 212CV00887CBMAJWX, 2013 WL
                                                           18   12125527, at *1 (C.D. Cal. Feb. 8, 2013). “The fields of knowledge which may be
                                                           19   drawn upon are not limited merely to the ‘scientific’ and ‘technical’ but extend to all
                                                           20   ‘specialized’ knowledge.” Butler v. Home Depot, Inc., 984 F. Supp. 1257, 1261 (N.D.
                                                           21
                                                           22   1
                                                                  Plaintiffs reductively summarize Ms. Morones’ opinions as follows: “a) ‘Mr. Bland
                                                           23   may have failed to reduce his damages for the actual amounts paid to detainees.’ Id. at
                                                                ¶ 23; b) Bland relies on 'limited sources' regarding detainee jobs and shift lengths, and
                                                           24   in particular fails to consider assumptions disclosed by an expert in a different case
                                                           25   against GEO. Id. at ¶¶ 25-31; c) 'Mr. Childers may have extrapolated the four months
                                                                of data over the full year of 2011, despite the damage period beginning in May 2011
                                                           26   for the Forced Labor Class.' Id. at ¶ 50; and d) Childers’ disgorgement analysis
                                                           27   improperly relies on data from the Bureau of Labor and Statistics, instead of wage
                                                                rates reflected in wage determination schedules issued by the Department of Labor. Id.
                                                           28   at ¶ 56.” (ECF 355 at 2-3).
                                                                                                            3                Case No. 5:17-cv-02514-JGB-SHKx
                                                                       DEFENDANT THE GEO GROUP, INC.’S OPPOSITION TO PLAINTIFFS' MOTION TO EXCLUDE
                                                                                            TESTIMONY OF SERENA MORONES
                                                                55125480;2
                                             Case 5:17-cv-02514-JGB-SHK Document 368 Filed 10/26/20 Page 7 of 21 Page ID #:8609




                                                            1   Cal. 1997) (quoting advisory committee notes in Rule 702). “[I]n considering the
                                                            2   admissibility of testimony based on some ‘other specialized knowledge,’ Rule 702
                                                            3   generally is construed liberally.” United States v. Hankey, 203 F.3d 1160, 1168 (9th
                                                            4   Cir. 2000).
                                                            5                Once a court determines an expert is qualified to testify, the court must conduct
                                                            6   “a preliminary assessment of whether the reasoning or methodology underlying the
                                                            7   testimony is ... valid and of whether that reasoning or methodology properly can be
                                                            8   applied to the facts in issue.” United States v. Freeman, 498 F.3d 893, 901 (9th Cir.
                                                            9   2007) (quoting Daubert v. Merrell Dow Pharm., Inc., 509 U.S. 579, 592–93 (1993)).
                                                           10   The proponent of expert testimony bears the burden of establishing by a
                                                           11   preponderance of the evidence that the testimony is admissible, but “[a] review of the
              TEL.: (213) 688-9500 – FAX: (213) 627-6342
                601 WEST FIFTH STREET, SUITE 300




                                                           12   caselaw after Daubert shows that the rejection of expert testimony is the exception
                LOS ANGELES, CALIFORNIA 90071




                                                           13   rather than the rule.” Fed. R. Evid. 702 (advisory committee notes, 2000
AKERMAN LLP




                                                           14   amendments); see also Jacques v. Clean-Up Grp., Inc., 96 F.3d 506, 516 (1st Cir.
                                                           15   1996) (exclusionary rules are “liberal” and “relevant evidence generally is admitted”).
                                                           16                “To be admissible, expert testimony must (1) address an issue beyond the
                                                           17   common knowledge of the average layman, (2) be presented by a witness having
                                                           18   sufficient expertise, and (3) assert a reasonable opinion given the state of the pertinent
                                                           19   art or scientific knowledge.” United States v. Vallejo, 237 F.3d 1008, 1019 (9th Cir.),
                                                           20   opinion amended on denial of reh’g, 246 F.3d 1150 (9th Cir. 2001). The fact that an
                                                           21   expert’s opinion may represent a minority view is best resolved through the adversary
                                                           22   procedures of trial, not pretrial exclusion. Daubert v. Merrell Dow Pharm., Inc., 43
                                                           23   F.3d 1311, 1318 n.11 (9th Cir. 1995) (“Of course, the fact that one party’s experts use
                                                           24   a methodology accepted by only a minority of scientists would be a proper basis for
                                                           25   impeachment at trial”).
                                                           26                In connection with rebuttal experts, “[t]he critical question is whether the report
                                                           27   and its opinions solely rebut or contradict the opinions of Plaintiffs’ experts.” Estate
                                                           28   of Goldberg v. Goss-Jewett Co., Inc., No. 514CV01872DSFAFMX, 2019 WL
                                                                                                            4                Case No. 5:17-cv-02514-JGB-SHKx
                                                                       DEFENDANT THE GEO GROUP, INC.’S OPPOSITION TO PLAINTIFFS' MOTION TO EXCLUDE
                                                                                            TESTIMONY OF SERENA MORONES
                                                                55125480;2
                                             Case 5:17-cv-02514-JGB-SHK Document 368 Filed 10/26/20 Page 8 of 21 Page ID #:8610




                                                            1   8227387, at *2 (C.D. Cal. Oct. 29, 2019). “Rebuttal testimony ‘is intended solely
                                                            2   to contradict or rebut evidence on the same subject matter identified by another
                                                            3   party.’”          Rodriguez   v.   Walt   Disney   Parks   &   Resorts   U.S.,   Inc.,   No.
                                                            4   817CV01314JLSJDEX, 2018 WL 3532906, at *1 (C.D. Cal. July 2, 2018).
                                                            5   “Rebuttal expert reports are proper if they contradict or rebut the subject matter of the
                                                            6   affirmative expert report.” Nunez v. Harper, No. 2:13-CV-00392-GMN, 2014 WL
                                                            7   979933, at *1 (D. Nev. Mar. 12, 2014), order clarified, No. 2:13-CV-0392-GMN-
                                                            8   NJK, 2014 WL 2808982 (D. Nev. June 20, 2014); see also Lindner v. Meadow Gold
                                                            9   Dairies, Inc., 249 F.R.D. 625, 635–36 (D. Haw. 2008) (“Rule 26(a)(2)(C) defines
                                                           10   rebuttal experts as presenting evidence [that] is intended solely to contradict or rebut
                                                           11   evidence on the same subject matter identified by an initial expert witness…”).
              TEL.: (213) 688-9500 – FAX: (213) 627-6342
                601 WEST FIFTH STREET, SUITE 300




                                                           12   III.         ARGUMENT
                LOS ANGELES, CALIFORNIA 90071




                                                           13                A.     GEO has complied with Rule 26(a)(2)(B)
AKERMAN LLP




                                                           14                As a preliminary matter, Plaintiffs’ assertion that GEO has failed to comply
                                                           15   with its disclosure requirements under Rule 26(a)(2)(B) is incorrect. Under Rule 26, in
                                                           16   addition to an expert report, an expert witness must disclose all “facts or data
                                                           17   considered by the witness in forming them.” Fed. R. Civ. P. 26(a)(2)(B)(ii); see also
                                                           18   Ford v. Saul, 950 F.3d 1141, 1158 (9th Cir. 2020) (“an expert witness must produce
                                                           19   all data she has considered in reaching her conclusions.”)
                                                           20                Here, Plaintiffs’ assertion that GEO’s expert offers her conclusions “based on
                                                           21   material which GEO has refused to produce to Plaintiffs” is a complete
                                                           22   misrepresentation. ECF 355-1. GEO has produced every single document upon which
                                                           23   Ms. Morones relied in preparing her opinion. (Robbins Decl. ¶ 5). While Plaintiffs
                                                           24   decry the fact that Nickerson’s Amended Report was not included with Ms. Morones'
                                                           25   Report and supporting materials produced to Plaintiffs on August 31, 2020, following
                                                           26   a hearing about this very issue, GEO produced the Nickerson report cited in Ms.
                                                           27   Morones' Report on September 10, 2020. Thereafter, in an abundance of caution,
                                                           28   GEO produced an additional Nickerson Report, not cited in Ms. Morones’ Report, on
                                                                                                            5                Case No. 5:17-cv-02514-JGB-SHKx
                                                                       DEFENDANT THE GEO GROUP, INC.’S OPPOSITION TO PLAINTIFFS' MOTION TO EXCLUDE
                                                                                            TESTIMONY OF SERENA MORONES
                                                                55125480;2
                                             Case 5:17-cv-02514-JGB-SHK Document 368 Filed 10/26/20 Page 9 of 21 Page ID #:8611




                                                            1   September 21, 2020. (Robbins Decl. ¶¶ 6-7). GEO fully complied with Rule 26 and
                                                            2   Magistrate Judge Kewalramani’s Order. See ECF 315. Plaintiffs never challenged the
                                                            3   order within the fourteen days allotted in Fed. R. Civ. P. 72(a). Plaintiffs’ motion is
                                                            4   nothing more than an improper attempt to get a second bite at the apple here on an
                                                            5   issue previously raised and resolved in this case. Fed. R. Civ. P. 72(a) (“A party may
                                                            6   not assign as error a defect in the order not timely objected to.”). Accordingly, GEO
                                                            7   has complied with all of its disclosure obligations and Rule 26 therefore serves as no
                                                            8   basis to exclude Ms. Morones’ testimony.2
                                                            9                Moreover, Plaintiffs wholly mischaracterize the effect of the Nickerson
                                                           10   materials on Ms. Morones’ report. Ms. Morones stated at her deposition that her
                                                           11   knowledge that the expert for the State of Washington relied upon a dramatically
              TEL.: (213) 688-9500 – FAX: (213) 627-6342
                601 WEST FIFTH STREET, SUITE 300




                                                           12   lower shift length as an assumption in calculating possible lost wages in a case
                LOS ANGELES, CALIFORNIA 90071




                                                           13   seeking to determine whether detainees are “employees” (the same issue in this case)
AKERMAN LLP




                                                           14   was a “useful comparison” in the present case where the expert had assumed a much
                                                           15   higher average shift length. See ECF 355-4 at 51 (Morones Dep. 196:10-21). In other
                                                           16   words, Ms. Morones was not relying on the Nickerson report’s substantive data to
                                                           17   reach a substantive damages calculation; she was merely using one expert’s
                                                           18   conclusion in a similarly-situated lawsuit (which she participated in) to demonstrate
                                                           19   the reasonableness of Mr. Childers' assumptions. Indeed, even absent a citation in her
                                                           20   Report, Plaintiffs would have inevitably reached the issue of her prior expert
                                                           21   experience which included providing a rebuttal report to the Nickerson opinion.
                                                           22   Accordingly, Plaintiffs overstate the importance of the Nickerson materials to Ms.
                                                           23   Morones’ report. Indeed, Ms. Morones testified on cross-examination that her
                                                           24   substantive opinions would not change even if she were to disregard the Nickerson
                                                           25   2
                                                                  Further, during the October 2, 2020 hearing on discovery motions, despite the fact
                                                           26   that GEO raised issues regarding Plaintiffs' compliance with Rule 26(a)(2)(B),
                                                           27   Plaintiffs failed to raise any issues regarding GEO's alleged failure to comply with
                                                                respect to Ms. Morones. That Plaintiffs are raising the issue for the first time in their
                                                           28   Motion to Exclude is improper.
                                                                                                            6                Case No. 5:17-cv-02514-JGB-SHKx
                                                                       DEFENDANT THE GEO GROUP, INC.’S OPPOSITION TO PLAINTIFFS' MOTION TO EXCLUDE
                                                                                            TESTIMONY OF SERENA MORONES
                                                                55125480;2
                                                            Case 5:17-cv-02514-JGB-SHK Document 368 Filed 10/26/20 Page 10 of 21 Page ID
                                                                                             #:8612



                                                            1   Report. See ECF 355-4 at 79 (Morones Dep. 307:14-308:4). Indeed, because the issue
                                                            2   of shift length was not the only critique of Mr. Childers’ assumptions, even if Ms.
                                                            3   Morones was precluded from discussing the Nickerson Report, she would still be a
                                                            4   qualified and reliable rebuttal expert.
                                                            5                In any event, to the extent that Plaintiffs argue that Ms. Morones’ testimony
                                                            6   should be excluded in its entirety because the Nickerson Report was produced after a
                                                            7   discovery hearing and not with Ms. Morones’ initial report, their argument is without
                                                            8   merit. “An expert may testify to matter beyond the scope of her initial report if there is
                                                            9   little or no prejudice or surprise to the opposing party, any such prejudice or surprise
                                                           10   can be cured, and the testimony was not willful or in bad faith.” Wanke Cascade
                                                           11   Distribution Ltd. v. Forbo Flooring, Inc., No. 3:13-CV-768-AC, 2017 WL 1837862,
              TEL.: (213) 688-9500 – FAX: (213) 627-6342
                601 WEST FIFTH STREET, SUITE 300




                                                           12   at *4 (D. Or. May 4, 2017). Here, there is no prejudice or surprise. Plaintiffs knew of
                LOS ANGELES, CALIFORNIA 90071




                                                           13   the opinions Ms. Morones intended to offer at the time of her initial report. Further,
AKERMAN LLP




                                                           14   they received the Nickerson reports prior to Ms. Morones' deposition. (Robbins Decl.
                                                           15   ¶ 8). And, they had the opportunity to depose Ms. Morones on the report, and in fact
                                                           16   did depose her on the Nickerson report. See Toomey v. Nextel Commc’ns, Inc., No. C-
                                                           17   03-2887 MMC, 2004 WL 5512967, at *9 (N.D. Cal. Sept. 23, 2004) (“Harte’s failure
                                                           18   to include the reasoning behind this damages calculation was harmless, however,
                                                           19   because Nextel had the opportunity to obtain Harte’s explanation at his deposition, but
                                                           20   chose not to do so.”). To be clear, during the course of her deposition, Ms. Morones
                                                           21   responded to no less than fifty questions regarding the Nickerson report. See ECF 355-
                                                           22   4; see also (Robbins Decl. ¶ 9). Thus, there is no basis to exclude Ms. Morones’
                                                           23   opinions as Plaintiffs obtained the relevant Nickerson Reports prior to deposing Ms.
                                                           24   Morones and used the same in her deposition; therefore, plaintiffs cannot establish
                                                           25   prejudice.
                                                           26                B.    Ms. Morones is qualified to provide expert testimony in this matter
                                                           27                Ms. Morones is qualified to offer her opinions in this matter under any
                                                           28   reasonable view of her qualifications. Ms. Morones has considerable experience
                                                                                                            7                Case No. 5:17-cv-02514-JGB-SHKx
                                                                       DEFENDANT THE GEO GROUP, INC.’S OPPOSITION TO PLAINTIFFS' MOTION TO EXCLUDE
                                                                                            TESTIMONY OF SERENA MORONES
                                                                55125480;2
                                                            Case 5:17-cv-02514-JGB-SHK Document 368 Filed 10/26/20 Page 11 of 21 Page ID
                                                                                             #:8613



                                                            1   within the field of accounting, including 24 years specializing in analysis of
                                                            2   commercial damages within complex litigation. See ECF 355-3 at 5; see also id. at 26;
                                                            3   see also ECF 355-4 at 8 (Morones Dep. 23:4-21) (“Forensic accounting encompasses
                                                            4   lost earnings calculations, damage calculations, broadly within the training that the
                                                            5   AICPA provides. For example, there’s quite a bit of training on lost earnings
                                                            6   calculations. So forensic accounting does cover concepts of damage quantification in a
                                                            7   wide variety of categories of damage… The forensic accounting profession includes
                                                            8   training and the development of expertise in quantifying damages for lost earnings and
                                                            9   lost profits.”).
                                                           10                In this case, there is a sufficient basis to demonstrate that Ms. Morones has
                                                           11   specialized knowledge that qualifies her as an expert in this matter. See Tardif v. City
              TEL.: (213) 688-9500 – FAX: (213) 627-6342
                601 WEST FIFTH STREET, SUITE 300




                                                           12   of New York, 344 F. Supp. 3d 579, 597 (S.D.N.Y. 2018) (holding that expert’s
                LOS ANGELES, CALIFORNIA 90071




                                                           13   “advanced education [and] work experience qualify as specialized knowledge gained
AKERMAN LLP




                                                           14   through experience, training, or education’ within the meaning of Rule 702. See Fed.
                                                           15   R. Evid. 702. Moreover, the liberal thrust of the Federal Rules of Evidence and their
                                                           16   general approach of relaxing the traditional barriers to opinion testimony counsels in
                                                           17   favor of admissibility.”) see also United States v. Hankey, 203 F.3d 1160, 1169 (9th
                                                           18   Cir. 2000) (“FRE 702 works well for this type of data gathered from years of
                                                           19   experience and special knowledge”); see also Smolow v. Hafer, 513 F. Supp. 2d 418,
                                                           20   426 (E.D. Pa. 2007) (finding an accountant was qualified as an expert to testify on
                                                           21   subject of costs incurred by state in processing claim for confiscated property, even
                                                           22   though he had no experience or training in area of government accounting, where
                                                           23   accountant was certified public accountant (CPA) and certified valuation analyst
                                                           24   (CVA) with more than twenty years of public accounting experience, serving both for-
                                                           25   profit and non-profit entities).
                                                           26                Indeed, damages experts with much less experience than Ms. Morones have
                                                           27   been admitted for similar purposes. For example, in Toomey v. Nextel Commc’ns, Inc.,
                                                           28   the proffered expert did not have a “degree in economics, econometrics, or
                                                                                                            8                Case No. 5:17-cv-02514-JGB-SHKx
                                                                       DEFENDANT THE GEO GROUP, INC.’S OPPOSITION TO PLAINTIFFS' MOTION TO EXCLUDE
                                                                                            TESTIMONY OF SERENA MORONES
                                                                55125480;2
                                                            Case 5:17-cv-02514-JGB-SHK Document 368 Filed 10/26/20 Page 12 of 21 Page ID
                                                                                             #:8614



                                                            1   accounting” but had “taken a variety of college and graduate-level courses in
                                                            2   mathematics, accounting, economics, and statistics.” No. C-03-2887 MMC, 2004 WL
                                                            3   5512967, at *8 (N.D. Cal. Sept. 23, 2004.) He instead relied upon his employment
                                                            4   experience in accounting and valuation. Id. The Toomey court concluded that given
                                                            5   the expert’s “undisputed classwork and job-related experience in mathematics,
                                                            6   accounting, forecasting, and billing, the Court cannot say that Harte is unqualified to
                                                            7   testify as an expert with respect to the general issue of damages in this action,
                                                            8   particularly since all of his relevant calculations involve simple arithmetical
                                                            9   computations based on his unchallenged expert knowledge of practices and trends in
                                                           10   the communications industry.” Id.
                                                           11                Ms. Morones’ rebuttal opinions of Plaintiffs’ experts’ calculations are based on
              TEL.: (213) 688-9500 – FAX: (213) 627-6342
                601 WEST FIFTH STREET, SUITE 300




                                                           12   purely objective mathematical principles, which opinions she is qualified to offer in
                LOS ANGELES, CALIFORNIA 90071




                                                           13   light of her significant accounting credentials. Importantly, Plaintiffs do not challenge
AKERMAN LLP




                                                           14   the mathematical principles or equations upon which she relies, instead tacitly
                                                           15   conceding they are accurate through Mr. Bland’s amendments to his report which
                                                           16   appear to be made to conform with Ms. Morones methodology. Thus, Ms. Morones
                                                           17   opinions should not be excluded.
                                                           18                C.    Ms. Morones opinions regarding the deficiencies in Plaintiffs’
                                                           19                      damage calculations are reliable
                                                           20                Plaintiffs’ assertion that Ms. Morones relied on information provided by GEO’s
                                                           21   counsel is irrelevant to the issue of reliability. As the Court stressed in Daubert
                                                           22   “[u]nlike an ordinary witness, see Rule 701, an expert is permitted wide latitude to
                                                           23   offer opinions, including those that are not based on firsthand knowledge or
                                                           24   observation.” Daubert v. Merrell Dow Pharm., Inc., 509 U.S. 579, 592 (1993)
                                                           25   (emphasis added). “Experts of all kinds tie observations to conclusions through the
                                                           26   use of what Judge Learned Hand called ‘general truths derived from . . . specialized
                                                           27   experience.’” Kumho Tire Co. v. Carmichael, 526 U.S. 137, 149 (1999). Moreover, as
                                                           28   emphasized within the Daubert opinion itself, “[t]he inquiry envisioned by Rule 702
                                                                                                            9                Case No. 5:17-cv-02514-JGB-SHKx
                                                                       DEFENDANT THE GEO GROUP, INC.’S OPPOSITION TO PLAINTIFFS' MOTION TO EXCLUDE
                                                                                            TESTIMONY OF SERENA MORONES
                                                                55125480;2
                                                            Case 5:17-cv-02514-JGB-SHK Document 368 Filed 10/26/20 Page 13 of 21 Page ID
                                                                                             #:8615



                                                            1   is, we emphasize, a flexible one.” Daubert v. Merrell Dow Pharm., Inc., 509 U.S. 579,
                                                            2   594–95 (1993). Accordingly, Ms. Morones’ opinions – based mostly in part on sheer
                                                            3   mathematical calculations and general truths derived from specialized experience –
                                                            4   are reliable.
                                                            5                In fact, as stated by the Ninth Circuit in United States v. Sandoval-Mendoza, an
                                                            6   expert opinion is reliable where the underlying knowledge upon which it is based “has
                                                            7   a reliable basis in the knowledge and experience of [the relevant] discipline.” United
                                                            8   States v. Sandoval-Mendoza, 472 F.3d 645, 654 (9th Cir. 2006); see also Coppi v. City
                                                            9   of Dana Point, No. SACV111813JGBRNBX, 2014 WL 12589639, at *6 (C.D. Cal.
                                                           10   Feb. 24, 2014) (“Expert opinion testimony is … reliable if the knowledge underlying
                                                           11   it ‘has a reliable basis in the knowledge and experience of [the relevant] discipline.”)
              TEL.: (213) 688-9500 – FAX: (213) 627-6342
                601 WEST FIFTH STREET, SUITE 300




                                                           12   Meanwhile, “[r]ebuttal expert reports are proper if they contradict or rebut the subject
                LOS ANGELES, CALIFORNIA 90071




                                                           13   matter of the affirmative expert report.” Nunez v. Harper, No. 2:13-CV-00392-GMN,
AKERMAN LLP




                                                           14   2014 WL 979933, at *1 (D. Nev. Mar. 12, 2014), order clarified, No. 2:13-CV-0392-
                                                           15   GMN-NJK, 2014 WL 2808982 (D. Nev. June 20, 2014); see also Lindner v. Meadow
                                                           16   Gold Dairies, Inc., 249 F.R.D. 625, 635–36 (D. Haw. 2008) (“Rule 26(a)(2)(C)
                                                           17   defines rebuttal experts as presenting evidence [that] is intended solely to contradict or
                                                           18   rebut evidence on the same subject matter identified by an initial expert witness…”)
                                                           19                Here, Plaintiffs concede that Ms. Morones properly rebutted Mr. Bland’s expert
                                                           20   report by identifying significant calculation errors in the report of Plaintiffs’ expert
                                                           21   Jody Bland, even causing Mr. Bland to issue an amended report. Accordingly, Ms.
                                                           22   Morones has demonstrated that she maintains a reliable basis in the knowledge and
                                                           23   experience of the relevant discipline (damage calculations) by virtue of her extensive
                                                           24   training and experience.
                                                           25                Plaintiffs nonetheless contend that Ms. Morones should be excluded, claiming
                                                           26   that she relied on certain information provided by GEO’s counsel without purportedly
                                                           27   conducting an independent investigation. Plaintiffs mischaracterize Ms. Morones’
                                                           28   testimony, her Report, as well as the applicable law. Indeed, as is clear in Ms.
                                                                                                           10                Case No. 5:17-cv-02514-JGB-SHKx
                                                                       DEFENDANT THE GEO GROUP, INC.’S OPPOSITION TO PLAINTIFFS' MOTION TO EXCLUDE
                                                                                            TESTIMONY OF SERENA MORONES
                                                                55125480;2
                                                            Case 5:17-cv-02514-JGB-SHK Document 368 Filed 10/26/20 Page 14 of 21 Page ID
                                                                                             #:8616



                                                            1   Morones’ Report, she criticizes the hourly rates used by Mr. Childers (from the
                                                            2   Bureau of Labor and Statistics (“BLS”)), instead finding that the Service Contract Act
                                                            3   (“SCA”) schedules were more reliable, consistent with the approach in the Bland
                                                            4   report. ECF 355-3 at 21 fn. 58. Ms. Morones did not exclusively rely upon a
                                                            5   representation of counsel in selecting these rates, but instead, the rates used by Ms.
                                                            6   Morones were derived from her review of the ICE Contract Amendment. ECF 355-3
                                                            7   at 21 fn. 58; see also Exhibit 1. In contrast, Mr. Childers' use of the BLS rates lacked
                                                            8   any supporting evidence that those rates would be applicable to a federal contractor.
                                                            9   Id.
                                                           10                Rather than acknowledge that Mr. Bland’s report and the ICE Contract
                                                           11   Amendment support the use of the SCA rates, Plaintiffs criticize the depth of Ms.
              TEL.: (213) 688-9500 – FAX: (213) 627-6342
                601 WEST FIFTH STREET, SUITE 300




                                                           12   Morones’ investigation into the facts, arguing that Ms. Morones should have
                LOS ANGELES, CALIFORNIA 90071




                                                           13   confirmed with an employee of GEO that the SCA data, as opposed to the BLS data,
AKERMAN LLP




                                                           14   constituted the correct wage rate. But there is no requirement that Ms. Morones seek
                                                           15   additional evidence to support her opinions when the documents are clear, as they
                                                           16   were here in the Contract Amendment. See Exhibit 1. Ms. Morones testified that while
                                                           17   she did not ask anyone at GEO specifically, she relied on the wage schedules based on
                                                           18   her “own review of [GEO’s] contract and seeing the schedules.” See ECF 355-4 at 24
                                                           19   (Morones Dep. 86:11-13). Plaintiffs do not explain why Ms. Morones’ personal
                                                           20   review of the underlying evidence is insufficient. Nor do Plaintiffs attempt to
                                                           21   distinguish Mr. Bland’s reliance upon the SCA rates from Ms. Morones reliance upon
                                                           22   the same.3 Nor was Ms. Morones obligated to perform an exhaustive search for
                                                           23   support for Mr. Childers' conclusions. Indeed, Plaintiffs fail to identify legal authority
                                                           24   that would support their position that it is permissible for Plaintiffs’ experts to rely on
                                                           25   3
                                                                  Mr. Bland’s report provides two measures of damages for each plaintiff class “[t]he
                                                           26   first measure of damages is based on California Minimum Wage rates, and the second
                                                           27   is based on the wages and benefits provided in Service Contract Act ('SCA') Wage
                                                                Determination schedules.” See ECF 355-3 at 8 (citing Expert Report of Jody Bland
                                                           28   dated August 17, 2020, page 6).
                                                                                                           11                Case No. 5:17-cv-02514-JGB-SHKx
                                                                       DEFENDANT THE GEO GROUP, INC.’S OPPOSITION TO PLAINTIFFS' MOTION TO EXCLUDE
                                                                                            TESTIMONY OF SERENA MORONES
                                                                55125480;2
                                                            Case 5:17-cv-02514-JGB-SHK Document 368 Filed 10/26/20 Page 15 of 21 Page ID
                                                                                             #:8617



                                                            1   BLS wage determinations (with no evidence that those rates are paid at Adelanto,) but
                                                            2   it is apparently impermissible for Ms. Morones to rely on SCA wage determinations.
                                                            3   In fact, as a rebuttal witness, Ms. Morones was obligated to use comparative data. See
                                                            4   Amos v. Makita U.S.A., Inc., No. 2:09-CV-01304-GMN, 2011 WL 43092, at *2 (D.
                                                            5   Nev. Jan. 6, 2011) (“Rebuttal expert testimony is limited to presenting evidence that
                                                            6   ‘is intended solely to contradict or rebut evidence of the same subject matter identified
                                                            7   by an initial expert witness.’”) Ms. Morones’ use of these numbers to demonstrate
                                                            8   variability between one of Plaintiffs’ experts’ data and the wage rates explicitly noted
                                                            9   in the ICE contract (upon which Mr. Bland also relied) cannot constitute “unblinking
                                                           10   reliance” on counsel-provided information. See ECF 355-4 at 80 (Morones Dep.
                                                           11   311:18-313:14); see also ECF 355-4 at 81 (Morones Dep. 315:17-20) (“I reviewed the
              TEL.: (213) 688-9500 – FAX: (213) 627-6342
                601 WEST FIFTH STREET, SUITE 300




                                                           12   reports and analyzed the support, checked the math, pointed out areas that I thought
                LOS ANGELES, CALIFORNIA 90071




                                                           13   the support was weak or the math was incorrect”).
AKERMAN LLP




                                                           14                The same analysis applies for the shift lengths and meal break data, which data
                                                           15   Plaintiffs assert Ms. Morones should have independently verified with a GEO
                                                           16   employee. See ECF 355-1 at 10. Specifically, Plaintiffs argue Ms. Morones did not
                                                           17   “independently” corroborate certain facts related to shift lengths and meal breaks.
                                                           18   However, clear from Ms. Morones deposition testimony is that she in fact did
                                                           19   independently confirm the basis for her opinions. Ms. Morones relied on the
                                                           20   scheduling materials and other evidence in this case to conclude that any five-hour
                                                           21   shift would include a meal break. See ECF 355-4 at 34 (Morones Dep. 128:2-8); see
                                                           22   also ECF 355-4 at 67 (Morones Dep. 258:1-260:25); see also ECF 355-3 at 16, fn. 48.
                                                           23   Plaintiffs did not offer any evidence to the contrary through either their experts or at
                                                           24   Ms. Morones’ deposition. Any critique of whether that evidence was sufficient is an
                                                           25   issue that can be addressed on cross-examination, but is certainly not a basis to
                                                           26   exclude her testimony. This is exactly the type of critique that goes to the weight, not
                                                           27   the admissibility, of expert testimony.
                                                           28                Plaintiffs also argue that Ms. Morones should be excluded because opinions
                                                                                                           12                Case No. 5:17-cv-02514-JGB-SHKx
                                                                       DEFENDANT THE GEO GROUP, INC.’S OPPOSITION TO PLAINTIFFS' MOTION TO EXCLUDE
                                                                                            TESTIMONY OF SERENA MORONES
                                                                55125480;2
                                                            Case 5:17-cv-02514-JGB-SHK Document 368 Filed 10/26/20 Page 16 of 21 Page ID
                                                                                             #:8618



                                                            1   that “merely parrot the opinions of others” should be rejected as held by this Court in
                                                            2   Linares v. Crown Equip. Corp., No. EDCV161637JGBKKX, 2017 WL 10403454, at
                                                            3   *12 (C.D. Cal. Sept. 13, 2017). Ms. Morones does not merely parrot the opinions of
                                                            4   others. Any argument to the contrary ignores the substance of Ms. Morones' expert
                                                            5   report (and Plaintiffs' underlying basis for the instant motion). Ms. Morones presents
                                                            6   evidence which directly contradicts and rebuts the opinions put forth in Mr. Bland and
                                                            7   Mr. Childers’ reports. Beyond the calculation errors that Ms. Morones identified, Ms.
                                                            8   Morones demonstrates that Mr. Bland’s calculations with respect to the California
                                                            9   Minimum Wage Approach for the Forced Labor Class and the SCA Wage Approach
                                                           10   for the Minimum Wage Class (as shown in Table 1 of Mr. Bland’s report) were unable
                                                           11   to be replicated using the calculation details that Bland provided. See ECF 355-3 at 6-
              TEL.: (213) 688-9500 – FAX: (213) 627-6342
                601 WEST FIFTH STREET, SUITE 300




                                                           12   7.
                LOS ANGELES, CALIFORNIA 90071




                                                           13                Similar criticisms are levied against the expert report produced by Michael
AKERMAN LLP




                                                           14   Childers; for example, Ms. Morones notes that Childers provides two measures of
                                                           15   unjust enrichment, one based on the cost of using employees in place of detainee
                                                           16   labor, and the other based on the cost of subcontracted employees in place of detainee
                                                           17   labor. See ECF 355-3 at 18. Under both measures, Ms. Morones notes that Childers’
                                                           18   opinions were based on mathematical errors and incorrect assumptions. See id. at 16-
                                                           19   19 (citing inaccuracies in the assumption underlying purported hours works by
                                                           20   detainees, improper calculation of minimum wage rates, and inaccurate employee
                                                           21   benefit calculations). Here, Ms. Morones’ opinions (that the calculations underlying
                                                           22   Bland's and Childers’ opinions are flawed) are reliable in that the underlying
                                                           23   knowledge upon which Ms. Morones' opinions are based has a reliable basis in the
                                                           24   knowledge and experience of the relevant discipline – accounting and damage
                                                           25   computation. See ECF 355-4 at 8 (Morones Dep. 22:6-24.) Accordingly, Ms.
                                                           26   Morones’ testimony is reliable and should not be excluded. See United States v.
                                                           27   Sandoval-Mendoza, 472 F.3d 645, 654 (9th Cir. 2006); see also Coppi v. City of Dana
                                                           28   Point, No. SACV111813JGBRNBX, 2014 WL 12589639, at *6-8 (C.D. Cal. Feb. 24,
                                                                                                           13                Case No. 5:17-cv-02514-JGB-SHKx
                                                                       DEFENDANT THE GEO GROUP, INC.’S OPPOSITION TO PLAINTIFFS' MOTION TO EXCLUDE
                                                                                            TESTIMONY OF SERENA MORONES
                                                                55125480;2
                                                            Case 5:17-cv-02514-JGB-SHK Document 368 Filed 10/26/20 Page 17 of 21 Page ID
                                                                                             #:8619



                                                            1   2014) (denying motion to exclude expert testimony where “knowledge underlying
                                                            2   [testimony] has a reliable basis in the knowledge and experience of the relevant
                                                            3   discipline”).
                                                            4                A review of all of the criticisms levied against Ms. Morones make clear that it
                                                            5   is not her methodology that Plaintiffs challenge (nor her qualifications), but rather
                                                            6   Plaintiffs disagree with Ms. Morones’ substantive opinions. Such criticisms are not a
                                                            7   basis for a motion to exclude, but instead are best addressed through cross-
                                                            8   examination. See United States v. Prime, 431 F.3d 1147, 1153 (9th Cir. 2005) (“As
                                                            9   long as the process is generally reliable, any potential error can be brought to the
                                                           10   attention of the jury through cross-examination and the testimony of other experts”);
                                                           11   see also Primiano v. Cook, 598 F.3d 558, 564 (9th Cir. 2010), as amended (Apr. 27,
              TEL.: (213) 688-9500 – FAX: (213) 627-6342
                601 WEST FIFTH STREET, SUITE 300




                                                           12   2010) (inquiry into whether an expert is qualified “is a flexible one. Shaky but
                LOS ANGELES, CALIFORNIA 90071




                                                           13   admissible evidence is to be attacked by cross examination, contrary evidence, and
AKERMAN LLP




                                                           14   attention to the burden of proof, not exclusion”); see also W. Air Charter, Inc. v.
                                                           15   Schembari, No. LACV17420JGBKSX, 2019 WL 6998769, at *4 (C.D. Cal. Jan. 11,
                                                           16   2019) (denying Plaintiffs’ motion to exclude expert’s rebuttal report, noting that
                                                           17   “Plaintiff is free to challenge the basis of his conclusions during cross-examination”).
                                                           18                Lastly, the cases Plaintiffs cite to are inapposite. Plaintiffs cite to Building
                                                           19   Indus. Ass’n of Wash. v. Wash. State Bldg. Code Council, 683 F.3d 1144 to support
                                                           20   their contention that Ms. Morones should be excluded because she did not conduct an
                                                           21   independent analysis of any evidence or facts at issue. Putting aside the fact that
                                                           22   Plaintiffs are wrong and misrepresent Ms. Morones’ deposition testimony, Building
                                                           23   Indus. is inapplicable here. In Building Indus., the Court excluded an expert who
                                                           24   failed to provide any qualifications allowing him to provide expert testimony about
                                                           25   the accuracy of a scientific model. Id. at 1154. Moreover, the Court in Building Indus.
                                                           26   held that the plaintiff “did not seriously” contend on appeal that its expert declaration
                                                           27   should have even been admitted. Id. Unlike the disqualified expert declaration in
                                                           28   Building Indus., Ms. Morones has presented evidence demonstrating she is eminently
                                                                                                           14                Case No. 5:17-cv-02514-JGB-SHKx
                                                                       DEFENDANT THE GEO GROUP, INC.’S OPPOSITION TO PLAINTIFFS' MOTION TO EXCLUDE
                                                                                            TESTIMONY OF SERENA MORONES
                                                                55125480;2
                                                            Case 5:17-cv-02514-JGB-SHK Document 368 Filed 10/26/20 Page 18 of 21 Page ID
                                                                                             #:8620



                                                            1   qualified to provide damages assessment testimony. See ECF 355-3 at 5; see also id.
                                                            2   at 26. Also unlike the Building Indus. expert, Ms. Morones has provided all of the
                                                            3   data underlying her opinion. See id. 38-59.
                                                            4                Plaintiffs also cite to the case Roman v. MSL Capital, LLC, 2019 WL 1449499,
                                                            5   at *4 (C.D. Cal. Mar. 29, 2019) (Bernal, J.) in furtherance of their contention that Ms.
                                                            6   Morones should be excluded because she did not state steps she took to analyze the
                                                            7   facts of this case. In Roman, this Court properly excluded the testimony of an expert
                                                            8   who failed to articulate the precise methodology he relied on to render his opinion. Id.
                                                            9   Here, Ms. Morones identifies the precise steps and accounting methodology she used
                                                           10   to rebut the Plaintiffs’ experts’ reports. For example, in paragraph 35 of her expert
                                                           11   report, Ms. Morones states:
              TEL.: (213) 688-9500 – FAX: (213) 627-6342
                601 WEST FIFTH STREET, SUITE 300




                                                           12
                LOS ANGELES, CALIFORNIA 90071




                                                                                   “in order to calculate the significance of the variance between
                                                           13                      the periods summarized in Table 4 of the Bland Report, and to
AKERMAN LLP




                                                                                   demonstrate the sensitivity of Mr. Bland’s analysis, I use the
                                                           14                      job type mixture from the “January-18” column of the Bland
                                                           15                      Report for the full damage period for each class. This change
                                                                                   yields damage calculations approximately $506,000 and
                                                           16                      $1,107,000 lower than the corresponding damage conclusions
                                                           17                      reached by Mr. Bland, as shown at Schedule 3 and summarized
                                                                                   in the tables below.”
                                                           18
                                                                ECF 355-3 at 14. Ms. Morones then provides evidence of her calculations in table
                                                           19
                                                                format. See id. at 15. Ms. Morones offers similar articulations of her methodology for
                                                           20
                                                                each opinion she renders. See id. at 17; see also id. at 21; see also id. at 22. Indeed,
                                                           21
                                                                based upon Ms. Morones calculations, Mr. Bland was able to replicate her
                                                           22
                                                                calculations and address errors in his report. Thus, any suggestion that Ms. Morones is
                                                           23
                                                                similar to the property manager expert proffered in Roman is unreasonable given Ms.
                                                           24
                                                                Morones’ clear articulation of the methodology she employed in rendering her rebuttal
                                                           25
                                                                opinions.
                                                           26
                                                           27
                                                           28
                                                                                                           15                Case No. 5:17-cv-02514-JGB-SHKx
                                                                       DEFENDANT THE GEO GROUP, INC.’S OPPOSITION TO PLAINTIFFS' MOTION TO EXCLUDE
                                                                                            TESTIMONY OF SERENA MORONES
                                                                55125480;2
                                                            Case 5:17-cv-02514-JGB-SHK Document 368 Filed 10/26/20 Page 19 of 21 Page ID
                                                                                             #:8621



                                                            1                D.    Ms. Morones opinions regarding the deficiencies in Plaintiffs’
                                                            2                      damage calculations are relevant to the issues in this action.
                                                            3                The Ninth Circuit has made abundantly clear that expert testimony on monetary
                                                            4   damages is relevant for the purposes of litigation. See Alaska Rent-A-Car, Inc. v. Avis
                                                            5   Budget Grp., Inc., 738 F.3d 960, 969 (9th Cir. 2013) (“Given that the judge is ‘a
                                                            6   gatekeeper, not a fact finder,’ the gate could not be closed to this relevant opinion
                                                            7   offered with sufficient foundation by one qualified to give it.”); see also Longlois v.
                                                            8   Stratasys, Inc., 88 F. Supp. 3d 1058, 1064 (D. Minn. 2015) (employer’s proposed
                                                            9   expert testimony of accountant regarding hours worked admissible in employee’s
                                                           10   wage and hour action under Fair Labor Standards Act).
                                                           11                Here, Ms. Morones' opinion as to whether Plaintiffs’ experts’ opinions are
              TEL.: (213) 688-9500 – FAX: (213) 627-6342
                601 WEST FIFTH STREET, SUITE 300




                                                           12   adequately supported bears on whether detainees should have been compensated at a
                LOS ANGELES, CALIFORNIA 90071




                                                           13   particular rate of pay under Plaintiffs’ theory of the case, the average shift length, and
AKERMAN LLP




                                                           14   what amount of backpay would be warranted—a fact of consequence in this action.
                                                           15   See United States v. Kallin, 50 F.3d 689, 696 (9th Cir. 1995), as amended (Mar. 17,
                                                           16   1995) (fact is of consequence in determining an action if it tends to prove a fact in
                                                           17   issue); see also Fed. R. Evid. 401; see also Huddleston v. United States, 485 U.S. 681,
                                                           18   690, 108 (1988). Moreover, as the Court emphasized in United States v. Hobson,
                                                           19   “[t]he test of relevancy . . . is any tendency to make the existence of any fact that is of
                                                           20   consequence to the determination of the action more or less probable than it would be
                                                           21   without the evidence.” United States v. Hobson, 519 F.2d 765, 776 (9th Cir. 1975).
                                                           22   Where, as here, Ms. Morones' opinions bear directly on the reliability of Plaintiffs’
                                                           23   measure of damages, the evidence is relevant and should therefore be admitted. See id;
                                                           24   see also Jacques v. Clean-Up Grp., Inc., 96 F.3d 506, 516 (1st Cir. 1996)
                                                           25   (exclusionary rules are “liberal” and “relevant evidence generally is admitted”); see
                                                           26   also Fed. R. Evid. 402.
                                                           27                Plaintiffs’ assertion that Ms. Morones “undertook no independent evaluation of
                                                           28   any facts or evidence at all” is simply false. As previously stated, Ms. Morones
                                                                                                           16                Case No. 5:17-cv-02514-JGB-SHKx
                                                                       DEFENDANT THE GEO GROUP, INC.’S OPPOSITION TO PLAINTIFFS' MOTION TO EXCLUDE
                                                                                            TESTIMONY OF SERENA MORONES
                                                                55125480;2
                                                            Case 5:17-cv-02514-JGB-SHK Document 368 Filed 10/26/20 Page 20 of 21 Page ID
                                                                                             #:8622



                                                            1   independently assessed the calculations put forth by Plaintiffs’ experts, reviewed
                                                            2   relevant evidence in this action, and determined that the final damage figures reached
                                                            3   thereunder were flawed. See ECF 355-3 at 6-7; see also ECF 355-3 at 11 (conclusions
                                                            4   reached by Ms. Morones based upon review of detainee shift length documents
                                                            5   “referenced in Exhibit 1 of the Bland Report”); see also ECF 355-03 at 16-19
                                                            6   (analysis of Childers’ report and supporting exhibits revealed “assumptions are
                                                            7   inadequately supported as described in my response to the opinions of Jody”); see also
                                                            8   ECF 355-4 at 42 (Morones Dep. 108:9-12) (“Based on my calculation, extrapolating
                                                            9   from a later period, that’s my calculation of what the wage determination schedule
                                                           10   rate would be for that period”). Further, Ms. Morones reviewed dozens of documents
                                                           11   produced in this case in order to reach her conclusions. See ECF 355-3 at 28-30. From
              TEL.: (213) 688-9500 – FAX: (213) 627-6342
                601 WEST FIFTH STREET, SUITE 300




                                                           12   there, Ms. Morones noted certain criticisms of Plaintiffs’ experts based upon
                LOS ANGELES, CALIFORNIA 90071




                                                           13   assumptions that were not supported by the documents. Thus, there can be no question
AKERMAN LLP




                                                           14   that Ms. Morones independently assessed the facts and data.
                                                           15                An expert can use assumptions, inferences, and comparisons in rendering an
                                                           16   expert or rebuttal opinion. See Mighty Enterprises, Inc. v. She Hong Indus. Co., 745 F.
                                                           17   App’x 706, 709 (9th Cir. 2018) (“An expert can use assumptions, inferences, and
                                                           18   comparisons. Such assumptions are admissible; their reliability is impeachable”); see
                                                           19   also United States v. Tsosie, 791 F. Supp. 2d 1099, 1112 (D.N.M. 2011) (experts may
                                                           20   rely on reasonable assumptions to reach the conclusions within the opinion).
                                                           21                Here, Ms. Morones was entitled to make assumptions based upon the
                                                           22   underlying documents as to whether or not the data relied upon by Plaintiffs’ experts
                                                           23   was correct. As stated within her report, “due to the lack of sufficient detail to support
                                                           24   Mr. Bland’s calculation, I cannot conclusively determine whether he appropriately
                                                           25   reduces his damage conclusion by the amounts paid to detainees as described in his
                                                           26   report.” See ECF 355-3 at 10; see also ECF 355-3 at 11 (“Mr. Bland assumes certain
                                                           27   events correspond to the start and end time of a job. For example, to support the shift
                                                           28   length of laundry workers, Mr. Bland references the activity ‘Laundry Pickup’ and the
                                                                                                           17                Case No. 5:17-cv-02514-JGB-SHKx
                                                                       DEFENDANT THE GEO GROUP, INC.’S OPPOSITION TO PLAINTIFFS' MOTION TO EXCLUDE
                                                                                            TESTIMONY OF SERENA MORONES
                                                                55125480;2
                                                            Case 5:17-cv-02514-JGB-SHK Document 368 Filed 10/26/20 Page 21 of 21 Page ID
                                                                                             #:8623



                                                            1   activity ‘Shoe & Clothing passed out to housing units’ as support for the shift start and
                                                            2   shift end times. Mr. Bland thus assumes that all laundry workers begin their work
                                                            3   when laundry is picked up and continue working until laundry is returned. Mr. Bland
                                                            4   does not consider that the delivery of clean laundry could take place long after the
                                                            5   cleaning work is complete”); see also ECF 355-4 at 27 (Morones Dep. 99:12-23)
                                                            6   (Bureau of Labor Statistics relied upon by Mr. Childers were less relevant than
                                                            7   evaluation of “cost in the market” as evidenced by GEO contract showing the actual
                                                            8   rates used). Given Ms. Morones' determination that Plaintiffs’ experts’ opinions were
                                                            9   based on several assumptions that were not adequately supported by the evidence in
                                                           10   this case, it was perfectly reasonable for her to conclude that these assumptions could
                                                           11   be incorrect. Accordingly, Ms. Morones' opinions regarding the deficiencies in
              TEL.: (213) 688-9500 – FAX: (213) 627-6342
                601 WEST FIFTH STREET, SUITE 300




                                                           12   Plaintiffs’ damage calculations are relevant to this action and should not be excluded.
                LOS ANGELES, CALIFORNIA 90071




                                                           13   IV.          CONCLUSION
AKERMAN LLP




                                                           14                For the reasons discussed herein, this Court should deny Plaintiffs’ Motion to
                                                           15   Exclude the Testimony of Serena Morones as Plaintiffs have failed to put forth any
                                                           16   legitimate bases for excluding her testimony in this action, particularly where they
                                                           17   have conceded Ms. Morones properly identified calculation errors contained within
                                                           18   Plaintiffs’ expert reports.
                                                           19
                                                           20   Dated: October 26, 2020                          AKERMAN LLP
                                                           21                                                    By:    /s/ Ellen S. Robbins
                                                           22                                                           Ellen S. Robbins
                                                                                                                        Alicia Y. Hou
                                                           23                                                           Adrienne Scheffey
                                                                                                                        Attorneys for Defendant
                                                           24                                                           THE GEO GROUP, INC.
                                                           25
                                                           26
                                                           27
                                                           28
                                                                                                           18                Case No. 5:17-cv-02514-JGB-SHKx
                                                                       DEFENDANT THE GEO GROUP, INC.’S OPPOSITION TO PLAINTIFFS' MOTION TO EXCLUDE
                                                                                            TESTIMONY OF SERENA MORONES
                                                                55125480;2
